DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,932,218. This is a statutory double patenting rejection.

 	
Current Application
US Patent No. 10,932,218
Claim 1: A method of performing access deregistration by a user equipment (UE), the method comprising: 
    identifying whether the UE is registered on both 3rd generation partnership project (3GPP) access and non-3GPP access and the UE has no connection for the non-3GPP access; 
    transmitting, to an access and mobility management function (AMF) serving the 3GPP access and the non-3GPP access, a deregistration request message to deregister the non-3GPP access for the UE over the 3GPP access in a case that the UE is registered on both the 3GPP access and the non-3GPP access and the UE has no connection for the non-3GPP access; and 
    receiving, from the AMF, a deregistration accept message corresponding to the deregistration request message over the 3GPP access, wherein all protocol data unit (PDU) sessions associated with the non-3GPP access are released based on receiving the deregistration accept message.
 Claim 1: A method of performing access deregistration by a user equipment (UE), the method comprising: 
    identifying whether the UE is registered on both 3rd generation partnership project (3GPP) access and non-3GPP access and the UE has no connection for the non-3GPP access; 
    transmitting, to an access and mobility management function (AMF) serving the 3GPP access and the non-3GPP access, a deregistration request message to deregister the non-3GPP access for the UE over the 3GPP access in a case that the UE is registered on both the 3GPP access and the non-3GPP access and the UE has no connection for the non-3GPP access; and 
    receiving, from the AMF, a deregistration accept message corresponding to the deregistration request message over the 3GPP access, wherein all protocol data unit (PDU) sessions associated with the non-3GPP access are released based on receiving the deregistration accept message.




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644